[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                            FILED
                       ------------------------------------------- U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                    No. 05-12963                          May 18, 2006
                              Non-Argument Calendar                   THOMAS K. KAHN
                      --------------------------------------------         CLERK

                              BIA No. A77-293-235


CHANG HUI LIU,

                                                       Petitioner,

                                        versus

U.S. ATTORNEY GENERAL,


                                                       Respondent.


            ----------------------------------------------------------------
                    Petition for Review of a Decision of the
                          Board of Immigration Appeals
            ----------------------------------------------------------------

                                  (May 18, 2006)


Before EDMONDSON, Chief Judge, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Petitioner-Appellant Chang Hui Liu, a native and citizen of the People’s

Republic of China, petitions for review of the decision of the Board of

Immigration Appeals (“BIA”) denying his motion to reopen removal proceedings,

8 C.F.R. § 1003.2(c). No reversible error has been shown; we deny the petition.

      Orders denying motions to reopen are reviewed for abuse of discretion

under a “very deferential” standard. Al Najjar v. Ashcroft, 257 F.3d 1262, 1302

(11th Cir. 2001). See 8 C.F.R. § 1003.2(a) (“The decision to grant or deny a

motion to reopen or reconsider is within the discretion of the Board). Appellate

review of a denial of a motion to reopen deportation proceedings “is limited to

determining whether there has been an exercise of administrative discretion and

whether the [manner] of exercise has been arbitrary or capricious.” Garcia-Mir v.

Smith, 766 F.2d 1478, 1490 (11th Cir. 1985) (internal quotation and citation

omitted). The regulations provide that the BIA shall not grant a motion to reopen

unless “the evidence sought to be offered is material and was not available and

could not have been discovered or presented at the former hearing.” 8 C.F.R. §

1003.2(c)(1).

      Petitioner moved to reopen on the basis of new evidence from witnesses that

he asserted he was unable to locate at the time of his hearing and who would

corroborate his testimony. But Petitioner did not explain why he could not locate

                                         2
these witnesses and procure this evidence in time for his asylum hearing.* The

BIA cited record evidence supporting its conclusion that Petitioner had contact

with these witnesses and that Petitioner could have obtained his proffered new

evidence in advance of his asylum hearing.

       Petitioner disputes no record facts relied upon by the BIA; he makes only

the conclusory argument that his motion to reopen was unopposed and that the

BIA’s determination was based upon speculation. Petitioner attempts to shift the

burden of persuasion; the Petitioner, as the party seeking to reopen proceedings,

had the burden of persuasion to show that his motion was due to be granted. 8

C.F.R. § 1003.2(c)(1); see also Al Najjar, 257 F.3d at 1302 (imposing “heavy

burden” on proponent of a motion to reopen). The government was under no

obligation to respond. See 8 C.F.R. § 1003.2(g)(3) (allowing -- not requiring --

government to respond to motion).

       The BIA’s exercise of discretion in denying Petitioner’s motion to reopen

was not arbitrary or capricious or otherwise an abuse of discretion.

       PETITION DENIED.




  *
   The evidence that Petitioner relied upon in his motion to reopen focused on events that predated
Petitioner’s asylum hearing.

                                                3